. . ORDER
PER CURIAM'
David E, Roland (Driver) appeals from the trial court’s judgment upholding the decision of the Director of Revenue of the State of Missouri to deny Driver’s application for a new Missouri license, pursuant to Section 544.046 RSMo 2000.1 We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal ■ and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case "would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision, We affirm the judgment pursuant to Rule 84.16(b).

. Unless otherwise indicated, all further statutory references are to RSMo 2000 as amend-0>